DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cok (US 2018/0,042,110).
Regarding claim 1, Cok disclose a device structure (fig. 13D), comprising: 
a substrate (61) having a sacrificial layer (62) defining a sacrificial portion (62) adjacent to an anchor portion (68); a device (10) disposed completely over the sacrificial portion (62) (paragraph [0078]); a tether (67) that physically connects the device (10) to the anchor portion (68) (¶ [0078]), the tether (67) having a tether opening (separated tether) that extends through the tether to the sacrificial portion (paras. [0081], [0087]; figs. 19-21).
 Regarding claim 2, Cok disclose the device structure of claim 1, wherein the tether opening is in contact with the anchor portion or extends into the anchor portion (68) (paras. [0081], [0087]).
	Regarding claim 4, Cok disclose the device structure of claim 1, wherein the tether opening (67B) is in contact with the device (10A) (fig. 20) (¶ [0081).
 	Regarding claim 9, Cok disclose the device structure of claim 1, wherein the substrate (61) comprises silicon {100} (¶ [0075]). 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2018/0,042,110) in view of Jaakkola et al (WO 2018/002,439).
 Regarding claim 3, Cok disclose the device structure of claim 2, wherein Cok do not disclose the tether opening has a T-shape comprising an opening cross bar and an opening upright, and the opening cross bar is in contact with the anchor portion.  In the same field of endeavor, Jaakkola disclose the tether has a T-shape (T-shape tether 61b) comprising an opening crossbar and an opening upright, and the opening cross bar is in contact with the anchor portion (fig. 6b; page 8, lines 27-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a T-shaped tether as an obvious matter of design choice since a configuration of the claimed tether was a matter of design choice which a person of ordinary skill in the art would have found obvious.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Regarding claim 5, Cok disclose the device structure of claim 4, wherein Cok do not explicitly disclose the tether opening has a T-shape comprising an opening cross bar and an opening upright, and the opening upright is in contact with the device.  In the same field of endeavor,  Jaakkola disclose the tether has a T-shape (T-shape tether 61b) comprising an opening cross bar and an opening upright, and the opening cross bar is in contact with the device (62b) (fig. 6b; page 8, lines 27-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a T-shaped tether as an obvious matter of design choice since a configuration of the claimed tether was a matter of design choice which a person of ordinary skill in the art would have found obvious.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Cok disclose a device structure, comprising: a substrate (61) having a sacrificial layer (62) defining a sacrificial portion (62) adjacent to an anchor portion (68); a device (10) disposed completely over the sacrificial portion (62) (paragraph [0078]); a tether (67) that physically connects the device (10) to the anchor portion (68) (¶ [0078]), wherein the tether (67) attached to or extend into the anchor portion (68) (paras. [0081], [0087]; figs. 19-21).  Cok do not explicitly disclose wherein the tether has a T-shape comprising a tether crossbar and tether upright with the tether cross bar.  In the same field of endeavor, Jaakkola disclose the tether has a T-shape (T-shape tether 61b) comprising a tether crossbar and tether upright with the tether cross bar (fig. 6b; page 8, lines 27-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a T-shaped tether as an obvious matter of design choice since a configuration of the claimed tether was a matter of design choice which a person of ordinary skill in the art would have found obvious.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, Cok and Jaakkola disclose the device structure of claim 12, wherein a tether opening (separated tether) is disposed in the tether that extends through the tether (Cok; paras. [0081], [0087]; figs. 19-21).
 	Regarding claim 14, Cok and Jaakkola disclose the device structure of claim 12, wherein Jaakkola disclose the tether cross bar (61b) is in contact with or extends into the anchor portion (inherent anchor portion that dock or connect with the T-shaped tether from the substrate 63b to the device 62b) (fig. 6b).
 	Regarding claim 15, Cok and Jaakkola disclose the device structure of claim 12, wherein Jaakkola disclose the tether upright (61b) is in contact with the device (62b).
 	Regarding claim 16, Cok and Jaakkola disclose the device structure of claim 12, wherein the substrate comprises silicon {100} (Cok, ¶ [0075]).
 Regarding claim 17, Cok and Jaakkola disclose the device structure of claim 12, wherein they do not disclose the device has a device bottom adjacent to the substrate and the device bottom is bent, curved, curled, or warped.  However, the examiner takes official notice that the device has a device bottom adjacent to the substrate and the device bottom is bent, curved, curled, or warped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the device bottom bent, curved, curled, or warped as an obvious matter of design choice since a configuration of the claimed device was a matter of design choice which a person of ordinary skill in the art would have found obvious.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 	Regarding claim 18, Cok and Jaakkola disclose the device structure of claim 12, wherein Jaakola disclose the device has a device length (lsub1) and a device width (wsub1) and the device width is no greater than one half of the device length (figs. 4, 5; page 8, lines 1-26).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2018/0,042,110).
Regarding claim 10, Cok disclose the device structure of claim 1, wherein Cok do not explicitly disclose the device has a device bottom adjacent to the substrate and the device bottom is bent, curved, curled, or warped.  However, the examiner takes official notice that the device has a device bottom adjacent to the substrate and the device bottom is bent, curved, curled, or warped.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the device bottom bent, curved, curled, or warped as an obvious matter of design choice since a configuration of the claimed device was a matter of design choice which a person of ordinary skill in the art would have found obvious.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2018/0,042,110) in view of Prevatte et al (US 2018/0,031,974; hereinafter Prevatte).
 	Regarding claim 6, Cok disclose the device structure of claim 1, wherein Cok do not explicitly disclose the device has a first edge having a device length and a second edge having a device width, the device length is longer than the device width, and the tether connects to the first edge.  In the same field of endeavor, Prevatte disclose a device (10) has a first edge having a device length and a second edge having a device width, the device length is longer than the device width, and the tether (68) connects to the first edge (paras. [0063], [0051]; figs. 4E-4F).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide an obvious matter of design choice to choose the length and width of the device, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	Regarding claim 7, Cok and Prevatte disclose the device structure of claim 6, wherein the device width is no greater than one half of the device length (Prevatte; 
¶ [0063]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2018/0,042,110) in view of Prevatte et al (US 2018/0,031,974) further in view of Bower et al (WO 2012/027,458; hereinafter Bower).
 	Regarding claim 8, Cok and Prevatte disclose the device structure of claim 6, wherein they do not explicitly disclose the tether has a tether length and the tether length is at least one third of the device length.  In the same field of endeavor, Bower disclose the tether (40) has a tether length and the tether length is at least one third of the device length (13) (fig. 30B; ¶ [00100]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so as an obvious matter of design choice to choose the tether length, since such a modification would have involved a mere change in the size of a component, i.e. a tether.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (US 2018/0,130,829; hereinafter Bower) in view of Cok (US 2018/0,042,110).
 	Regarding claim 11, Bower disclose a device structure (figs. 1I, 1K, 3E), comprising: 
 a substrate (10); a device (40) disposed completely over a recess (sacrificial layer 12 or patterns 52’ comprise a recess 55) in the substrate (10); a tether (36) that physically connects the device (40) to an anchor portion (24) disposed on the substrate such that the device is suspended over the recess by the tether (¶ [0043], [0047]; figs. 1I, 1K, 3E).  Bower do not disclose wherein the tether has a tether opening that extends through the tether to the sacrificial portion.  In the same field of endeavor,  Cok disclose a tether (67) having a tether opening (separated tether) that extends through the tether to the sacrificial portion (paras. [0081], [0087]; figs. 19-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the tether broken in half by applying pressure against the device in order to release the device from the component source wafer.
Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Cok (US 2018/0,042,110) in view of Jaakkola et al (WO 2018/002,439) further in view of Bower et al (WO 2012/027,458; hereinafter Bower).
 	Regarding claim 19, Cok and Jaakkola disclose the device structure of claim 6, wherein they do not explicitly disclose the tether has a tether length and the tether length is at least one third of the device length.  In the same field of endeavor, Bower disclose the tether (40) has a tether length and the tether length is at least one third of the device length (13) (fig. 30B; ¶ [00100]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so as an obvious matter of design choice to choose the tether length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bower et al (US 2018/0,130,829; hereinafter Bower) in view of Jaakkola et al (WO 2018/002,439).
Regarding claim 20, Bower disclose a device structure (figs. 1I, 1K, 3E), comprising:  a substrate (10); a device (40) disposed completely over a recess (sacrificial layer 12 or patterns 52’ comprise a recess 55) in or on the substrate (10); a tether (36) that physically connects the device (40) to an anchor portion (24) disposed on the substrate such that the device is suspended over the recess by the tether (¶ [0043], [0047]; figs. 1I, 1K, 3E).  Bower do not disclose wherein the tether has a T-shape comprising a tether crossbar and tether upright with the tether cross bar attached to or extending into the anchor portion.  In the same field of endeavor, Jaakkola disclose the tether has a T-shape (T-shape tether 61b) comprising a tether crossbar and tether upright with the tether cross bar attached to or extending into the anchor portion (inherent anchor portion that dock the tether from the device 62b to the substrate 63b; fig. 6b; page 8, lines 27-31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a T-shaped tether as an obvious matter of design choice since a configuration of the claimed tether was a matter of design choice which a person of ordinary skill in the art would have found obvious.  A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648